AO 245B (Rev 02118)      Judgment ma Cnmmal Case
                         Sheet I



                                                UNITED ST ATES DISTRICT COURT
                                                                          Eastern District of Pennsylvania
                                                                                          )
                 UNITED STATES OF AMERICA                                                 )         JUDGMENT IN A CRIMINAL CASE
                                     v.                                                   )
                                                                                          )
             JOSE FRANCISCO GOMEZ-VILLASMIL                                                         Case Number: DPAE2.18CR000024-002
                                                                                          )
                                                                        FILED             )
                                                                                          )
                                                                                                    CSM Number: 69739-066

                                                                                          )          JAMES A. FUNT, ESQ
                                                                        NOV 0 ,2018       )         Defendant's Attorney
    THE DEFENDANT:
                                                                KATE BARKMAN, Clerk
    Ill pleaded gmlty to count(s)         1&2                 By          De_p, Clerk
    D pleaded nolo contendere to count(s)
      which was accepted by the court.
    D was found gmlty on count(s)
      after a plea of not gmlty.

    The defendant is adjudicated guilty of these offenses:

                                    ~ature          of Offense
                                    't Conspiracy to corpmit wire fraud.
                                    J»>m;,,,._.,,..,.w"'~"'".,,,_,.,~




     18:1029(a)(3),(c)(1 )(a)(i)      Possession of unauthorized access devices

j    18:2                                                                                                                     11/30/2017

           The defendant is sentenced as provided m pages 2 through                             8          of this Judgment The sentence is llllposed pursuant to
    the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)

    D Count(s)                                                            Dis      Dare dismissed on the motion of the Cmted States.

             It is ordered that the defendant must notify the Cnited States attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, resutution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay restitution,
    the defenaant must notify the court and Cruted States attorney of matenal cnanges m econorruc clfcumstances.

                                                                                          11/5/2018
                                                                                         Date oflmpos1t1on of Judgment




                                                                                         "'"'ruz:f7~? .~-#
                                                                                          Robert F. Kelly, Senior Judge
                                                                                         Name and Title of Judge


                 CC: James A. Funt, Esq.                                                  11/5/2018
                     Tiwana Wright, AUSA                                                 Date
                     U.S. Marhals (2)
                    Probation, Michael Lott (2)
                      Pretrial Services
                      Flu
AO 2458 (Rev 02/18) Judgment in Cnmmal Case
                    Sheet 2   Imprisonment

                                                                                                     Judgment   · Page   2   of   8
 DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
 CASE NUMBER: DPAE2:18CR000024-002

                                                           IMPRISONMENT

           The defendant 1s hereby committed to the custody of the Federal Bureau of Pnsons to be 1mpnsoned for a total
term of:

  Time served.




      D The court makes the followmg recommendations to the Bureau of Prisons:




      D The defendant 1s remanded to the custody of the Cmted States Marshal.

      D The defendant shall surrender to the Umted States Marshal for this distnct:
           D at                                  D a.m.       D p.m.       on

           D as notified by the L'mted States Marshal.

      D The defendant shall surrender for service of sentence at the mstitut1on designated by the Bureau of Prisons:
           0   before 2 p.m on

           0   as notified by the Cmted States Marshal.

           D as notified by the Probation or Pretrial Services Office.


                                                                 RE TUR~
I have executed this Judgment as follows:




           Defendant delivered on                                                       to

 at                                                , with a certified copy of this Judgment.



                                                                                                  L,1'<1TED STATES MARSHAL


                                                                         By
                                                                                               DEPUTY L"NITED STATES MARSHAL
AO 245B (Rev 02/18)     Judgment ma Cnmmal Case
                        Sheet 3 Supervised Release
                                                                                                              Judgment- Page    of        8
DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
CASE NUMBER: DPAE2·18CR000024-002
                                                         SUPERVISED RELEASE
Cpon release from impnsonment, you will be on supervised release for a term of:
    3 years




                                                      MANDATORY CONDITIONS

1.     You must not commit another federal, state or local cnme.
2.     You must not unlawfully possess a controlled substance.
3.     You must refram from any unlawful use of a controlled substance You must submit to one drug test withm 15 days of release from
       impnsonment and at least two penodic drug tests thereafter, as determmed by the court.
             D The above drug testing condition is suspended, based on the court's determmatton that you
                  pose a low risk of future substance abuse (check if applicable)
4.      D You must make restitution m accordance with 18 lJ SC §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution. (check if applicable)
5.      It!'   You must cooperate m the collection of DNA as directed by the probation officer. (check tf applzcableJ
6.      D You must comply with the reqmrements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
               d1rected by the probation officer, the Bureau of Prisons, or any state sex offender registration agency m the location where you
               reside, work, are a student, or were convicted of a quahfymg offense. (check 1/ applzcableJ
7       D You must participate m an approved program for domestic violence.           (check zf applzcableJ




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3A  Supervised Release
                                                                                             Judgment- Page       4        of
DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
CASE Nt;MBER: DPAE2:18CR000024-002

                                    STANDARD CONDITIONS OF SL'PERVISION
As part of your supervised release, you must comply with the followmg standard cond1t1ons of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the mmimum tools needed by probation
officers to keep mformed, report to the court about, and brmg about llllprovements m your conduct and condition.

l.  You must report to the probation office m the federal Jud1cial d1stnct where you are authonzed to reside within 72 hours of your
    release from impnsonment, unless the probation officer mstructs you to report to a different probation office or w1thm a different time
    frame
2.  After mitially reportmg to the probation office, you will receive mstructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as mstructed.
3.  You must not knowmgly leave the federal Judicial distnct where you are authonzed to reside without first gettmg permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must bve at a place approved by the probation officer. If you plan to change where you bve or anythmg about your hvmg
    arrangements (such as the people you hve with), you must notify the probation officer at least 10 days before the change If not1fymg
    the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72
    hours of becommg aware of a change or expected change
6.  You must allow the probation officer to v1s1t you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items proh1b1ted by the conditions of your supervision that he or she observes m plam view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    domg so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from domg so. If you plan to change where you work or anythmg about your work (such as your position or your JOb
    responsibilities), you must notify the probat10n officer at least 10 days before the change. If notifymg the probation officer at least 10
    days in advance is not possible due to unant1c1pated circumstances, you must notify the probation officer withm 72 hours of
    becoming aware of a change or expected change.
8.  You must not commumcate or mteract with someone you know is engaged m crimmal activity. If you know someone has been
    convicted ofa felony, you must not knowingly communicate or mteract with that person without first gettmg the penmssion of the
    probation officer
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer w1thm 72 hours.
10. You must not own, possess, or have access to a firearm, ammun1t1on, destructive device, or dangerous weapon (i.e., anythmg that was
    designed, or was modified for, the specific purpose of causmg bodily mjury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or mformant without
    first getting the penmss1on of the court.
12. If the probation officer determmes that you pose a nsk to another person (mcludmg an organization), the probation officer may
    reqmre you to notify the person about the nsk and you must comply with that mstruct10n. The probation officer may contact the
    person and confirm that you have notified the person about the nsk
13 You must follow the instructions of the probation officer related to the conditions of supervis10n.




U.S. Probation Office Use Only
A li.S. probat10n officer has mstructed me on the conditions specified by the court and has proVIded me with a wntten copy ofthts
Judgment contammg these cond1t10ns. For further mformat10n regardmg these conditions, see Overview of Probatzon and Supervised
Release Condztzons, available at: wvvw uscourts.gov


Defendant's Signature                                                                                  Date
 AO 245B(Rev 02118) Judgment ma Cnmmal Case
                    Sheet 30  Supervised Release
                                                                                            Judgment Page    5     of      8
DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
CASE ~CMBER: DPAE2:18CR000024-002

                                      SPECIAL CONDITIO:SS OF SUPERVISION
The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S Probation Office The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income

The defendant is prohibited from incurring any new credit charges or opening additional Imes of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
The defendant shall not encumber or liquidate interest many assets unless it is in direct service of the fine or restitution
obligation or otherwise has the express approval of the Court.

The defendant shall cooperate with Immigration and Customs Enforcement to resolve any problems with his status in the
United States. The defendant shall provide truthful information and abide by the rules and regulations of the Bureau of
Immigration and Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written
permission of the Attorney General. If the defendant re-enters the United States. he shall report in person to nearest U.S.
Probation Office within 48 hours
AO 245B (Rev 02/18)         Judgment ma Cnmmal Case
                            Sheet 5 Cnmmal Monetary Penalties
                                                                                                                                Judgment   Page      6     of         8
 DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
 CASE ]'l;UMBER: DPAE2:18CR000024-002
                                                   CRIMINAL MONETARY                            PE~AL TIES

            The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6


                            Assessment                  JVT A Assessment*                                                             Restitution
 TOTALS                   $ 200 00                  $                                $                                              $ 6,808.60


 D The determination of restitution is deferred until                       . An Amended Judgment m a Criminal Case (AO 245CJ will be entered
            after such deterrninat10n.

 ~ The defendant must make restitution (includmg comrnumty restitut10n) to the followmg payees in the amount hsted below.

            If the defendant makes a partial payment, each payee shall receive an approxlillately proport10ned payment, unless specified otherwise in
            the pnonty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
            before the Umted States 1s paid.

 '.'Jame of Payee                                                      Total Loss**                             Restitution Ordered                 Pri?rity or Percent~i:e.
                                                                                                            r                              "~",
I Delaware Fcufi-anya Anderson                                                   $1,"678~20
                                                                                         ...=~~-"" l ....
                                                                                                            '
                                                                                                            f
                                                                                                                 "'"~-"""""""
                                                                                                                                                  100%

       P 0 Box 3308 Wilmington, DE 19804



       PNC Bank/Tracy Campbell                                                       $200.00                                        $200.00       100%
r,,,,..,........   ··-·-,,
" 906 W. 27th Sf, Wllmington DE 19802
~(                                 "'"




       TD Bank/Arthur Lee                                                            $401.20         I:
                                                                                                    ,.,'!   4


       2614 N Washington St,
                                                                                                     lf          *
                                                                                                      H
                                                                                                                       .•. ,,
                                                                                                            ·-~····-=m>~




 TOTALS                                   $                  6,808.60            $                                   6,808 60


     liZl     Rest1tut10n amount ordered pursuant to plea agreement $        6,808.60

 D            The defendant must pay mterest on restltut1on and a fine of more than $2,500, unless the restitut10n or fine 1s paid in full before the
              fifteenth day after the date of the judgment, pursuant to 18 C.S C. § 3612(f). All of the payment optlons on Sheet 6 may be subject
              to penalties for delmquency and default, pursuant to 18 U.S.C. § 3612(g)

 D            The court determmed that the defendant does not have the ab1hty to pay mterest and 1t 1s ordered that:

              D the mterest requirement is waived for the        D fine      D restitut10n.
              D the mterest requirement for the         D fine     D    restitution 1s modified as follows:

 * Justice for V1ct1ms of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Fmdmgs for the total amount oflosses are required under Chapters 109A, 110, I !OA, and                             I l 3A of Title 18 for offenses committed on or
 after September 13, 1994, but before Apnl 23, 1996.
    AO 2458 (Rev 02118) Judgment ma Crnrunal Case
                        Sheet SB  Cnmmal Monetary Penalties
                                                                                                        Judgment      Page        7      of    8
DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
CASE NU~BER: DPAE2:18CR000024-002

                                            ADDITIONAL RESTITUTION PAYEES

                                                                                                                                      Priority or
                                                                     Total Loss*                 Restitution Ordered                  Percentage
                                                                    · · · · · $1.553:20!:                  $1,ss3.2o"H 100% · ·
                                                                    ·-~      *        .•••~ c•••..•.,-·~····-·~0-.-·-"!'.

    2202 Meadow Dr, Blue Bell, PA 19422

                                                                                                                              '
                                                                                                        •••A'*'~~,,~..,._,,,.;;




    TD Bank/Keyaire Black                                                        $2,906.00                 $2,906 00              100%

    508 E 35th St, Wilmington DE 19802



: TD Bank/John Helniak                                                             $70.00    1




    1221 Woodside Rd, Conshohocken, PA 19428
?

I




                                                               ~{
                                                                l>~~.,w·""*7«>




      * Findmgs for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and l l 3A of Title 18 for offenses committed on
or after September 13, 1994, but before Apnl 23, 1996
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6   Schedule of Payments

                                                                                                           Judgment    Page     8     of           8
DEFENDANT: JOSE FRANCISCO GOMEZ-VILLASMIL
CASE ~UMBER: DPAE2·18CR000024-002

                                                     SCHEDULE Of' PAYMENTS

Havmg assessed the defendant's ability to pay, payment of the total cnmmal monetary penalties is due as follows:

A      ~    Lump sum payment of$        7,008.60               due mm1ediately, balance due

            D      not later than                                 , or
            liZI   m accordance with   D C,       D D,         D E, or       i;z! F below; or

B      D Payment to begin lll1mediately {may be combined with             DC,          D D,or       D F below); or

C      D Payment m equal                           (e g. weekly. monthly. quarterly) mstallments of $                _     _     over a penod of
                          (e.g, months or years), to commence                       (e g, 30 or 60 days) after the date ofth1s judgment; or

D      D Payment m equal                           (e g. weekly. monthly. quarterly) mstallments of $                          over a penod of
                          (e g. months or years), to commence                       (e g. 30 or 60 days) after release from impnsonment to a
            term of supervision; or

E      D Payment dunng the term of supervised release will commence withm                      (e.g, 30 or 60 days) after release from
            impnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F      el   Special mstruct1ons regarding the payment of cnmmal monetary penalties.

             Due immediately




Cnless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of cnmmal monetary penalties is due dunng
the penod of1mpnsonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Responsib1ltty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnminal monetary penalties imposed.




[?.]   Jomt and Several

       Defendant and Co-Defendant ;-..;ames and Case ~umbers (including defendant number), Total Amount, Jomt and Several Amount,
       and correspondmg payee, if appropnate.
        FREDDY NAZARET GOMEZ-CASTILLO - CASE NUMBER 18-CR-00024-001 - $6,808.60




D      The defendant shall pay the cost of prosecution.

D      The defendant 'lhall pay the following court cost(s).

D      The defendant shall forfeit the defendant's mterest m the followmg property to the Umted States·



Payments shall be applied in the followmg order: {I) assessment, (2) rest1tut10n principal, (3) restitutton mterest, (4) fine principal, (S) fine
mterest, (6) commumty resatution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost ofprosecut10n and court costs.
